DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

.Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haugland (US 4779779) in view of Neumann et al. (US 4099656, hereinafter ‘Neumann’).
Haugland discloses a flexible storage container comprising:  5an upper portion comprising an upper wall (2) and a plurality of walls extending downward from a periphery of the upper wall (portion attached to upper zipper half 42, unnumbered, see 
However, Neumann teaches a similar carrying bag being provided with a zipper that is waterproof or water-resistant (col. 1, ll. 38-42) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to make the zipper taught by Haugland waterproof as taught by Neumann, in order to allow the bag to be sealed to protect contents or used as a water container, etc. (col. 5, ll. 6-8 and 28-31).
Haugland as modified above further discloses the waterproof or water- resistant zipper extends along the lower portion (Haugland col. 2, ll. 1-4, see Figs. 1, 5); 20the waterproof or water- resistant zipper extends along a joint between the upper portion and the lower portion (Haugland col. 2, ll. 1-4, see Figs. 1, 5); a fastening mechanism configured to detachably secure the flap in the closed configuration (Haugland 44, 45); 15a material and a thickness of the flap are same as a material and a thickness of the lower portion (Haugland col. 3, ll. 2-8).
Regarding claim 9, Haugland as modified above discloses all limitations of the claim(S) as detailed above except does not expressly disclose the valve as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the valve taught by Neumann to the bag assembly taught by Haugland as modified above, in order to allow the bag to be used as a water container or flotation device as taught by Neumann (col. 2, ll. 57-60).
Regarding claims 10-11, Haugland as modified above discloses all limitations of the claim(S) as detailed above except does not expressly disclose the different portions of the bag specifically being transparent or opaque as claimed. However it is noted that such features have long been part of the general knowledge of those of ordinary skill in the art since prior to the invention by applicant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the upper portion transparent or the lower portion opaque, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 12, Haugland as modified above discloses all limitations of the claim(S) as detailed above except does not expressly disclose the lower portion being thicker than the upper portion as claimed.
  It would have been an obvious matter of design choice to make the different portions of the upper and lower portions of whatever relative sizes were desired 
Haugland as modified above further discloses the plurality of walls of each of the upper portion and the lower portion comprises a first end wall, a second end wall opposite the first end wall, a first sidewall, and a second sidewall opposite the first 10end wall (Haugland col. 1, ll. 66 – col. 2, ll. 4); rounded corners joining the first end wall, the second end wall, the first sidewall, and the second sidewall of the lower portion to the base wall (see Haugland Fig. 5); the waterproof or water- resistant zipper extends continuously along the first end wall, one of the first sidewall and the second sidewall, and the second end wall (Haugland col. 1, ll. 66 – col. 2, ll. 4).
Regarding claims 16-18, Haugland as modified above discloses all limitations of the claim(S) as detailed above except does not expressly disclose the realative sizes, or materials as claimed.
  It would have been an obvious matter of design choice to make the different portions of the upper and lower portions of whatever relative sizes were desired including the height of lower portion being less than the upper portion, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to make the upper portion a different material than the .

Claims 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haugland (US 4779779) in view of Neumann et al. (US 4099656, hereinafter ‘Neumann’) as applied to claims 4 and 19 above, and further in view of Walther (US 9919658).
Haugland as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the fastening mechanism being hook and loop fasteners as claimed.
However, Walther teaches a similar device wherein the flap fastening means comprises a first fabric strip including a plurality of loops and a second fabric strip 5including a plurality of hooks configured to be detachably coupled to the plurality of loops (col. 2, ll. 64-65).  
Because Haugland as modified above and Walther both teach fastening mechanisms for flap closures for the opening of a carrying bag, it would have been obvious to one of ordinary skill in the art to substitute the hook and loop fasteners taught by Walther for the snap fasteners taught by Haugland as modified above to achieve the predictable result of securely holding the flap closed as taught by Walther.
Haugland as modified above further results in a device wherein the flap comprises a first end hingedly coupled to the upper portion or the lower portion above .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4554.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 31, 2021